mLIGHT TECH,INC. 3100 Airway Avenue Suite 141 Costa Mesa, CA 92626 April 3, 2014 Larry Spirgel Assistant Director Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549-0406 Re: mLight Tech, Inc. Amendment No. 2 to Form 8-K Supplemental Response Dated March 20, 2014 File No. 333-169805 Dear Mr. Spirgel: This letter is in response to your comment letter dated March 26, 2014 concerning Amendment No.2 to Form 8-K, specifically our Supplemental Response dated March 20, 2014. Please note that all references to changes in response to you letter of March 26, 2014 are those changes set forth in the Company's 8-K/A (Amendment no. 3), a draft of which is being attached to this letter. Following your review of the draft, we will make further changes, if necessary, and file the Amendment No. 3. Unaudited Financial Statements for the Nine Months Ended September 30, 2013 and 2012 Report of Independent Registered Public Accounting Firm, page 44 Comment 1. Please have your auditors update the last paragraph of their report to reflect the same date as the auditor’s report for your financial statements for the years ended December 31, 2012 and 2011 when filed. Response: The auditorshave updatedthe last paragraph of their audit report to reflect April1, 2014 to be the report date. 1 Statements of Stockholders’ Deficit, page 47 Comment 2. Please revise the description of the ‘Repayment of advance’ to reflect as conversion of advance to shareholder to compensation expense. You disclose in Note 7 that advances to your largest shareholder and sole officer of $68,432 have been recorded as compensation. Response: The description of the “Repayment of advance” has been revised to state “Compensation to shareholder”, and has been updated in the Statements of Shareholder’s Deficit. Pro Forma Statements of Operations for the Twelve Months Ended September 30, 2013, page 57 Comment 3. Please delete the pro forma adjustment from selling, general & administrative expenses of $10,000 as professional fees incurred in conjunction with the acquisition are non-recurring and should not be included in the pro forma statements of operations pursuant to Rule 11-02 of Regulation S-X. Response: We have deleted the pro forma adjustment from selling, general and administrative expenses of $10,000 as professional fees incurred in conjunction with the acquisition as per your request. The Company hereby acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the securities laws of the Untied States. If you have any questions, please do not hesitate to contact me. Sincerely, By: /s/ Todd Sudeck Todd Sudeck President and CEO 2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 3) CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) 10/31/13 mLight Tech, Inc. (Exact name of registrant as specified in its charter) Florida 333-169805 27-3436055 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 3100 Airway Avenue, Suite 141, Costa Mesa, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 949-981-3464 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) 3 Explanatory Note References throughout this Amended Current Report on Form 8-K to "we," "our," "us," "the Company," "the Registrant," "mLight Tech" and similar terms refer to mLight Tech, Inc., unless otherwise expressly stated or the context otherwise requires. This Current Report contains summaries of the material terms of the agreements executed in connection with the transactions described herein. The summaries of these agreements are subject to, and qualified in their entirety by, reference to those agreements. On November 6, 2013, we filed a Current Report on Form 8-K (the “Original Report”) to report that we completed the transactions contemplated by an Agreement of Purchase and Sale of Stock dated October 31, 2013 (the “Agreement”), by and between the Company and the sole shareholder of The Ding King Training Institute, Inc. (“DKTI”). We acquired all of the issued and outstanding shares of The Ding King Training Institute, Inc., in exchange for the issuance of 2,500,000 shares of our common stock. As a result of the Agreement The Ding King Training Institute, Inc., which was incorporated in California in 2004, became a wholly-owned subsidiary of the Company. At the time of closing of the Agreement of Purchase and Sale of Stock, we were in the development stage and had nominal operations and limited assets, which makes us a "shell company" as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended ("Exchange Act"). We were not a "blank check company" as defined by Rule 419 of the Securities Act of 1933, as amended ("Securities Act"). On November 19, 2013, we filed an Amended Current Report on Form 8-K/A (Amendment No. 1) to include the Pro-forma Financial Information required as a result of the subject transaction. On December 4, 2013, we filed an Amended Current Report on Form 8-K/A (Amendment No. 2) to provide disclosures that are required when an issuer, like us, reports a reverse merger and similar transactions and ceases to be a shell company, as required under Item 2.01(f) of the Current Report. This Amended Current Report on Form 8-K/A (Amendment No. 3) is to provide additional disclosures as requested by SEC Staff in their letter dated March 26, 2014, and February 21, 2014including revised Pro-forma Financial Information (Exhibit 9.3 hereto) and updated unaudited financial statements of The Ding King Training Institute, Inc. for the periods ended September 30, 2013 and September 30, 2012 (Exhibit 9.2 hereto) and revised audited financial statements of the Ding King Training Institute, Inc. for the years ended December 31, 2012 and 2011 (Exhibit 9.1 hereto). Item 1.01 Entry Into a Material Definitive Agreement. Please see the disclosures set forth under Item 2.01 herein below. Item 2.01 Completion of Acquisition or Disposition of Assets. On October 31, 2013, (the “Closing Date”), mLight Tech, Inc., a Florida corporation (the “Company”), entered in an Agreement of Purchase and Sale of Stock (the “Agreement”) with The Ding King Training Institute, Inc., a California corporation (“DKTI”) and the individual standing as the sole equity-holder of DKTI (the “Equity-Holder”). The Equity-Holder, Todd Sudeck, is also the majority shareholder, sole Director, Chief Executive Officer, President, Secretary, Chief Financial Officer and Treasurer of the Company. Pursuant to the terms of the Agreement, the Company acquired one hundred percent (100%) of the issued and outstanding capital stock of DKTI in exchange for the issuance of Two Million Five Hundred Thousand (2,500,000) restricted shares of the Company's Common Stock. This summary of the Agreement does not purport to be a complete statement of the terms of the Agreement. The summary is qualified in its entirety by reference to the full text of the Agreement which was filed as Exhibit 2.1 to the Original Report and incorporated by reference. The principal business of DKTI, which was incorporated in California in 2004, is the training of individuals for a career as a technician in the Automotive Appearance Industry, which includes Paintless Dent Repair, Interior Restoration, Windshield Repair, Window Detailing, Odor Removal, Detailing and Alloy Wheel Repair. The individual students are employees of auto body shops, car dealers and entrepreneurs looking to start their own businesses. DKTI is located in Costa Mesa, California. The information required by Item 2.01(f), not otherwise contained in this Item 2.01, is disclosed in Item 8.01 below. Item 3.01 Unregistered Sales of Equity Securities. In connection with the closing of the Agreement described in Item 2.01 above, the Company authorized the issuance of 2,500,000 shares of Common Stock to the Equity-Holder. The Equity-Holder has acknowledged that the shares issued pursuant to the Agreement had not been registered under the Securities Act of 1933 (the “Securities Act”) and that they constitute “restricted securities” as that term is defined in Rule 144 promulgated under the Securities Act. The certificates representing such shares of Common Stock will bear a restrictive legend. The issuance of the securities to the Equity-Holder under the Agreement was conducted in reliance upon Section 4(2) of the Securities Act. 4 Item 4.01 Changes in Registrant’s Certifying Accountants. (1) Previous Public Independent Accountant: a. On October 31, 2013, the Company dismissed the registered independent public accountant, Messineo & Co., CPAs LLC (“PM”) of Clearwater, Florida. b. The report of PM on the financial statements of the Company for the years ended September 30, 2012, September 30, 2011 and ended September 30, 2010 contained no adverse opinion, disclaimers of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles, other than an explanatory paragraph regarding substantial doubt about the Company’s ability to continue as a going concern. c. Our sole Director participated in and approved the decision to change independent accountants. Including (i) the fiscal years ended September 30, 2010 through September 30, 2012 and the period covered by the financial review of the financial statements of the subsequent quarterly periods ended June 30, 2013, and (ii) through the interim period ended October 31, 2013 ( the date of dismissal of PM, there have been no disagreements (as defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions) with PM on any matter of accounting principles or practices, financial statement disclosures, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of PM would have caused it to make reference to the subject of such disagreements in their reports on the financial statements of such years. Further, there have been no reportable events (as described in Item 304(a)(1)(v) of Regulation S-K). d. During the interim period through October 31, 2013, there have been no reportable events with us as set forth in Item 304(a)(1)(iv) of Regulation S-K. e. The Company provided a copy of the foregoing disclosures to PM prior to the date of the filing of this Report and requested that PM furnish a letter addressed to the Securities and Exchange Commission stating whether or not he agrees with the statements in this Report. A copy of the letter of PM, dated November 4, 2013, stating that he agrees with the statements concerning his firm contained herein is attached hereto as Exhibit 16.1. (2) New Independent Public Accountant: a. On October 31, 2013, the Company engaged Haskell & White LLP Certified Public Accountants (“H&W”) of Irvine, California, as its new registered independent public accountant. During the years ended September 30, 2010, September 30, 2011 and September 30, 2012 and prior to October 31, 2013 (the date of new engagement), the Company did not consult with H&W regarding (i) the application of accounting principles to a specific transaction, (ii) the type of audit opinion that might be rendered on the Company's financial statement by H&W, in either case where written or oral advice provided by H&W would be an important factor considered by us in reaching a decision as to any accounting or financial reporting issues or (iii) any other matter that was the subject of a disagreement between us and our former auditor or was a reportable event (as described in Items 304(a)(1)(iv) or Item 304(a)(1)(v) of Regulation S-K, respectively; except that the financial statements of DKTI for the years ended December 31, 2011 and December 31, 2012 were audited by H&W. Item 8.01 Other Events. We are providing the additional information to that reported above that would have would have been included in a Form 10 as if the Issuer were to file a Form 10. Please note that the information below relates to the current operations acquired through the closing of the Agreement of Purchase and Sale of Stock referred to in Item 2.01, above. 1.Business. Description of Our Business. As a result of the closing of the Agreement of Purchase and Sale of Stock, the Company acquired The Ding King Training Institute, Inc. The Ding King Training Institute, our wholly owned subsidiary, is a California State Licensed Vocational School with the Bureau for Private Post-Secondary Education (BPPE #301591) and also authorized to sell business opportunities in the Automotive Appearance Training industry. Management’s Discussion and Analysis of Financial Condition and Results of Operations As used herein and except as otherwise noted, the term “Company”, “it(s)”, “our”, “us”, “we” and “DKTI” shall mean Ding King Training Institute, Inc., a California corporation. 5 Overview of the Business DKTI is in the business of training individuals for a career as a technician in the Automotive Appearance Industry, which includes paintless dent repair, interior restoration, windshield repair, window detailing, odor removal, detailing and alloy wheel repair. The potential students are employees of auto body shops, car rental companies and car dealers as well as entrepreneurs looking to start their own businesses. DKTI is a California State Licensed Vocational School with the Bureau for Private Post-Secondary Education (BPPE #301591) and also authorized to sell business opportunities in the Automotive Appearance Training industry. During the calendar years 2012 and 2011, DKTI graduated 84 students completing 117 courses and 97 students completing 137 courses offered by DKTI, with the majority having completed courses in paintless dent repair. DKTI offers its courses at one location in Costa Mesa, California. No online classes are presently offered by DKTI. The Company hired 3 non-employee instructors to teach the courses offered by DKTI. DKTI offers the following courses at the tuition rates indicated. The tuition rates include a $75 registration fee and all tools and equipment necessary, where applicable: ● Paintless Dent Repair (“PDR”) - The objective of the PDR course is to provide intensive training to an individual who has the goal to continue his hands-on training at home or on-the-job upon graduation. Graduates will have the knowledge to properly access and remove door dings and minor dents from a vehicle without sanding, filling, or painting. ● SMART Paint Repair - The objective of the SMART Paint Repair program is to provide extensive training to an individual who has the goal to properly repair a wide variety of paint damage utilizing new paint technology. Upon completion, DKTI certifies the graduate for the field. The course is the ultimate for learning everything required to become a professional mobile or shop paint repair technician. ● Chip King - The objective of theChip King course is to provide training to an individual who has the goal to properly estimate and repair minor paint chips, scratches and nicks on a vehicle. Students will also receive on-going technical support by phone. ● Interior Restoration - The objective of the Interior Restoration course is to teach each student the correct principles in repairing all types of interior/upholstery damage. Graduates will be skilled in repairing all types of interior/upholstery damage including seats, carpets, panels, dashboards, headliners, etc. ● Windshield Repair - The objective of the Windshield Repair course is to teach each student the correct skills and principles in repairing various types of windshield damage. Graduates will be skilled in repairing various types of windshield damage. They will learn to repair Star Breaks, small cracks and Bulls Eyes. ● Window Tinting - The objective of the Window Tinting course is to teach students to properly apply and remove film on all types of glass and windows. This program is designed to provide extensive “hands-on” training in all aspects of the window tinting trade. ● Detailing - The objective of theDetailing course is to provide extensive intensive training to an individual who has the goal to properly estimate and detail a vehicle from start to finish. The student will also receive on-going technical support by phone. This program is designed to provide hands-on training in all aspects of the Auto Detailing system. The Auto Detailing system is a complete and comprehensive package designed to make any vehicle look like is just came off the showroom floor by removing scratches, acid rain, oxidation, over-spray, and other minor blemishes without burning the paint or leaving swirl marks. ● Odor Removal - The objective of the Odor Removal course course is to teach the student correct principles in odor removal from a vehicle. The Odor Removal System eliminates unwanted odors from the inside of a vehicle. It's not a cover-up, but a true odor-oxidizing agent that wipes out odors permanently, leaving the interior of the vehicle smelling like new. ● Alloy Wheel Repair - The objective of the Alloy Wheel Repair course is to provide extensive and intensive training to an individual who has the goal to properly estimate and repair a wide variety of wheel damage. The Alloy Wheel Repair system is a complete comprehensive package offering the tools and equipment needed for all types of wheel repairs, including minor chips and scratches, scuffs and gouges, rust spots and clear coat damage. 6 Financial Operations Overview Results of Operations for the twelve months ended December 31, 2012 and 2011 Revenues for the year ended December 31, 2012 and 2011 were $713,875 and $943,757, respectively. Revenues decreased in 2012 by $229,882 or 24.4% primarily due to the reduction in enrollment of students and completion of courses. In 2012, 84 students enrolled into training programs completing 117 training courses as compared to in 2011, 97 students enrolled into training programs completing 137 courses. The Company offered same training courses in both 2012 and 2011. Cost of sales for the year ended December 31, 2012 and 2011 were $304,234 and $463,120, respectively. Cost of sales as a percentage of revenues was 42.6% in 2012 as compared to 49.1% in 2011. Cost of sales decreased by $158,886 or 34.3% in 2012 as compared to 2011 primarily due to the management’s better planning and controlling costs in 2012 in offering training courses. Sales, general and administrative expense (S,G&A) for the year ended December 31, 2012 were $413,729 compared to $396,242 for the same comparable period in 2011. S,G&A expenses increased by $17,488 or 4.4% in 2012 primarily due to general increase in sales and marketing promotions expense incurred by the Company to enroll new students, and increase in administrative and consulting fees. We expect our costs to continue to fluctuate until we begin to generate substantial increase in revenues. Interest expense for the year ended December 31, 2012 was $55,217 compared to $45,701 for the same comparable period in 2011. Interest expense increased by $9,516 or 20.8% in 2012 as compared to 2011, primarily due to DKTI borrowing additional cash of $88,000 in promissory notes during 2012 at an annual interest rate of 10%, which resulted in increase of interest expense in 2012 as compared to 2011. As a result of the above explanations, the Company recorded a loss of $60,105 in 2012 as compared to a net income of $37,894 for the same comparable period in 2011. Liquidity and Capital Resources The accompanying financial statements for the years ended December 31, 2012 and 2011 have been prepared on a basis that contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. We have incurred a net loss of $60,105 in 2012 and used net cash in operating activities of $55,526. In addition, we have an accumulated deficit of $1,096,644 and $1,169,911 in working capital deficiency as of December 31, 2012. These conditions raise a substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should we be unable to continue as a going concern. Our ability to continue as a going concern depends on our ability to enroll additional students and provide a wide variety of training courses that generates sufficient revenue and cash flows to meet our obligations and our ability to obtain additional financing or sell common stock as may be required to fund our current operations. Management’s plans include generating income by offering additional training courses to permit us to generate sufficient cash flows to continue as a going concern. There is no assurance these plans will be realized. Net cash flows used in operating activities for the year ended December 31, 2012 was $55,526, primarily due to the net loss of $60,105, offset by depreciation expense of $630, decrease in other assets of $102, decrease in accrued liabilities of $6,857, increase in payroll and sales tax payable of $8,287, decrease in refundable deposits of $1,800 and increase in accrued interest of $4,217.Net cash flows used in operating activities for the year ended December 31, 2011 was $12,439 primarily due to the net income of $37,894, depreciation expense of $1,010, decrease in accrued liabilities of $119,293, increase in payroll and sale tax payable of $33,177, decrease in purchase commitments of $4,920, decrease in refundable deposits of $14,390 and increase in accrued interest of $54,083. Net cash flows provided by financing activities for the year ended December 31, 2012 was $69,272 principally due to $105,000 of cash received from notes payable, cash payment of $3,877 of advances to shareholder, cash funding of $11,614 of bank overdraft, and cash re-payment of $20,237 of notes payable. Net cash flows provided by financing activities for the year ended December 31, 2011 was $4,429 due to the cash received of $38,700 from notes payable, cash receipt of $11,614 from the bank, cash payment of advances of $38,605 to shareholder, and cash repayments of $7,280 of notes payable. As a result of the above activities, we experienced a net increase in cash and cash equivalents of $13,746 for the year ended December 31, 2012, and a net decrease in cash and cash equivalents of $8,010 for the year ended December 31, 2011. Cash and cash equivalents at December 31, 2012 amounted to $13,746. 7 To date, we have financed our operations primarily through borrowings from our President and Chief Executive Officer and by executing promissory notes from time to time for our working capital requirements. Our working capital and other capital requirements for the next twelve months will vary based upon a number of factors, including the period required to bring our proposed training programs to commercial viability. However, because several factors related to the growth of our operations remain outside of our control, there can be no assurance we will achieve commercial viability on our anticipated timeline. We believe that existing funds, funds generated from our operations, plus those we raise from borrowings will be sufficient to support our operations for the next twelve months. However, it is possible we will not be able to maintain our training programs and other services through such period or that we will not raise sufficient additional funds from and borrowings to cover operational expenses. Under those circumstances, we will need to obtain additional funding to support our operations. Because we have no contractual commitments with respect to any of these initiatives, there can be no assurance that additional funds for operations will be available on commercially reasonable terms or in the necessary amounts. Our inability to obtain any needed additional financing would have a material adverse effect on us, including possibly requiring us to significantly curtail our operations. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition at September 30, 2013 and 2012 (unaudited) and results of operations for the nine months ended September 30, 2013 and 2012 (unaudited) should be read together with the audited financial statements as of December 31, 2012 and 2011 and accompanying notes of Ding King Training Institute, Inc. (“DKTI”), and the other financial information appearing elsewhere. During the nine months ended September 30, 2013, the Company enrolled 61 students to take 76 training courses as compared to enrolling 66 students to take 81 training courses during the nine months ended September 30, 2012. The majority of the courses attended by the students related to paintless dent repair. DKTI offers its courses at one location in Costa Mesa, California. No online classes are presently offered by DKTI. The Company used 2 full time and one part-time non-employee instructors who teach the courses offered by DKTI. Financial Operations Overview Results of Operations for the nine months ended September 30, 2013 and 2012 (Unaudited) Revenues for the nine months ended September 30, 2013 and 2012 were $636,962 and $586,689, respectively. Revenues increased in 2013 by $50,273 or 8.6 primarily due to the Company recording $180,000 in licensing revenues starting January 1, 2013, which was partially offset due to the reduction in revenues since the students enrolment and completion of courses in 2013 was lower than in the comparable period in 2012. The Company enrolled 61 students to complete 76 training courses in 2013 as compared to enrolling 66 students to complete 81 training courses for the same comparable period in 2012. In January 2013, the Company entered into a licensing agreement with Dent Tools whereby, DKTI granted an exclusive license to sell Dent Tools merchandise online under the Ding King name and logo on the DKTI website. Dent Tools agreed to pay DKTI a royalty of $300,000 over a 24 month period. The payment terms agreed for licensing were $20,000 per month for the calendar year 2013 and the remaining balance of $60,000 to be paid at the monthly amount of $5,000 over the next twelve months. As a result, the Company recorded $180,000 and $0 in licensing income for the nine months ended September 30, 2013 and 2012, respectively. Cost of sales for the nine months ended September 30, 2013 and 2012 were $240,417 and $310,770, respectively. Cost of sales as a percentage of revenues was 37.7% in 2013 as compared to 53.0% in 2012. Cost of sales decreased by $70,353 or 22.6% in 2013 as compared to 2012 primarily because the Company did not incur any cost associated with earning licensing revenues of $180,000 in 2013. Cost of sales as a percentage of revenue excluding licensing income remained relatively the same 52.6% in 2013 as compared to 53% in 2012. Sales, general and administrative expense (S,G&A) for the nine months ended September 30, 2013 were $427,132 compared to $313,832 for the same comparable period in 2012. S,G&A expenses increased by $113,300 or 36.1% in 2013 primarily due to increase in payroll costs, bad debt expense and increase in other general and administrative and consulting expenses in 2013. We expect our costs to continue to fluctuate until we begin to generate substantial increase in revenues. Interest expense for the nine months ended September 30, 2013 was $12,373 compared to $44,399 for the same comparable period in 2012. Interest expense decreased by $32,024 or 72.1% in 2013 as compared to 2012, primarily due to (a) DKTI settling payments on certain promissory notes during 2013, and (b) the expiration of statute of limitation on a promissory note of $400,000 as of December 31, 2012. 8 The Company obtained an unconditional release from the holder of a certain $400,000 note payable who acknowledged in writing that the statute of limitations bars him from any collection efforts and that the terms of the proposed security interest and stock conversion features were never formally made part of the note, and, therefore, is no longer relevant. The Company has cancelled the promissory note and recorded the principal note amount of $400,000 and accrued interest of $120,000 as debt extinguishment under other income. As a result of the above explanations, the Company recorded a net income of $475,736 for the nine months ended September 30, 2013 as compared to a loss of $83,585 for the same comparable period in 2012. Liquidity and Capital Resources The accompanying financial statements for the nine months ended September 30, 2013 and 2012 have been prepared on a basis that contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. We have recorded a net income of $475,736 in 2013 and have net cash used in operating activities of $24,032. In addition, we have an accumulated deficit of $620,908 and $627,606 in working capital deficiency as of September 30, 2013. These conditions raise a substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should we be unable to continue as a going concern. Our ability to continue as a going concern depends on our ability to enroll additional students and provide a wide variety of training courses that generates sufficient revenue and cash flows to meet our obligations and our ability to obtain additional financing or sell common stock as may be required to fund our current operations. Management’s plans include generating income by offering additional training courses to permit us to generate sufficient cash flows to continue as a going concern. There is no assurance these plans will be realized. Net cash flows used in operating activities for the nine months ended September 30, 2013 was $24,032, primarily due to the net income of $475,736, offset by depreciation expense of $505, gain on extinguishment of debt of $520,000, conversion of shareholder’s advance into compensation of $68,432, increase in accounts receivable of $88,583, increase in bank overdraft of $3,499, increase in accounts payable of $6,616, increase in accrued expenses of $23,191, decrease in refundable deposits of $800 and increase in accrued interest of $7,373.Net cash flows used in operating activities for the nine months ended September 30, 2012 was $17,742 primarily due to the net loss of $83,585, depreciation expense of $473, increase in accounts receivable of $1,000, decrease in bank overdraft of $11,614, increase in accounts payable of $21,117, decrease in accrued expenses of $3,632, increase in refundable deposits of $24,100 and increase in accrued interest of $36,399. Net cash flows used in investing activities for the nine months ended September 30, 2013 was $2,368 primarily due to the cash paid for purchase of property and equipment. Net cash flows provided by financing activities for the nine months ended September 30, 2013 was $12,654, principally due to $35,000 of cash received from notes payable and cash re-payment of $22,346 of the notes payable. Net cash flows provided by financing activities for the nine months ended September 30, 2012 was $33,293 due to the cash received of $35,000 from notes payable, cash receipt of $15,530 as advances from the shareholder, and cash repayment of $17,237 of notes payable. As a result of the above activities, we experienced a net decrease in cash and cash equivalents of $13,746 for the nine months ended September 30, 2013, and a net increase in cash and cash equivalents of $15,551 for the nine months ended September 30, 2012. Cash and cash equivalents at December 31, 2012 amounted to $13,746. To date, we have financed our operations primarily through borrowings from our President and Chief Executive Officer and by executing promissory notes from time to time for our working capital requirements. Our working capital and other capital requirements for the next twelve months will vary based upon a number of factors, including the period required to bring our proposed training programs to commercial viability. However, because several factors related to the growth of our operations remain outside of our control, there can be no assurance we will achieve commercial viability on our anticipated timeline. 9 We believe that existing funds, funds generated from our operations, plus those we raise from borrowings will be sufficient to support our operations for the next twelve months. However, it is possible we will not be able to maintain our training programs and other services through such period or that we will not raise sufficient additional funds from and borrowings to cover operational expenses. Under those circumstances, we will need to obtain additional funding to support our operations. Because we have no contractual commitments with respect to any of these initiatives, there can be no assurance that additional funds for operations will be available on commercially reasonable terms or in the necessary amounts. Our inability to obtain any needed additional financing would have a material adverse effect on us, including possibly requiring us to significantly curtail our operations. Effects of Inflation We do not believe that inflation has had a material impact on our business. Critical Accounting Estimates and Policies The preparation of financial statements in conformity with generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and judgments related to the application of certain accounting policies. While we base our estimates on historical experience, current information and other factors deemed relevant, actual results could differ from those estimates. We consider accounting estimates to be critical to our reported financial results if (i) the accounting estimate requires us to make assumptions about matters that are uncertain and (ii) different estimates that we reasonably could have used for the accounting estimate in the current period, or changes in the accounting estimate that are reasonably likely to occur from period to period, would have material impact on our financial statements. We consider our policy for revenue recognition due to the continuously evolving standards and industry practices related to revenue recognition, wherein any changes could materially impact the way we report revenues. Accounting policies related to income taxes are also considered to be critical as these policies involve considerable subjective judgment and estimation by management. Critical accounting policies and our procedures related to these policies are described below. Revenue Recognition The Company’s tuition packages vary in price according to the different types of training programs purchased by the students. Upon commencement of the courses, the Company recognizes as revenue any deposits previously received, as they are non-refundable upon commencement of the courses. The remaining tuition from the student or the student’s employer, which is received upon the commencement of the course, is recognized as revenue upon the completion of the training courses, the duration of which is one to two weeks. The Company’s revenue recognition policy is based on the revenue recognition criteria established under the SEC’s Staff Accounting Bulletin No. 104. The criteria and how the Company satisfies each element are as follows: (1) persuasive evidence of an arrangement - the Company and the student or the student’s employer (the customer) enters into a signed contract with the Company; (2) delivery has occurred - as noted above, upon the commencement of the course, the deposit is non-refundable and upon completion of the course, the Company has provided all services to be delivered to the student under the contract; (3) the price is fixed and determinable - the signed contract indicates a fixed dollar amount for the tuition for the courses enrolled by the student; (4) collectability is reasonable assured - the Company receives as payment a deposit and the balance of the tuition before the course is completed and no credit is extended, therefore there is no collection risk. Environmental Matters Our operations are subject to evolving federal, state and local environmental laws and regulations related to the discharge of materials into the environment. Our process is not expected to produce harmful levels of emissions or waste by-products. However, these laws and regulations would require us to remove or mitigate the environmental effects of the disposal or release of substances at our site should they occur. Compliance with such laws and regulations can be costly. Additionally, governmental authorities may enforce the laws and regulations with a variety of civil and criminal enforcement measures, including monetary penalties and remediation requirements. We are not aware of any area of non-compliance with federal, state or local environmental laws and regulations as of the date of this report. Management has not recorded a reserve for any contingencies related to this area, however that is based on management current understanding of the applicable laws and regulations that are subject to interpretation by the regulatory authorities. 10 Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial reporting requirements and those imposed under federal and state tax laws. Deferred taxes are provided for timing differences in the recognition of revenue and expenses for income tax and financial reporting purposes and are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred income tax expense represents the change during the period in the deferred tax assets and liabilities. The components of the deferred tax assets and liabilities are individually classified as current and non-current based on their characteristics. Realization of the deferred tax asset is dependent on generating sufficient taxable income in future years. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Risk Factors. The following risks and highly speculative factors that may affect our business: 1. THE SUCCESS OF OUR BUSINESS DEPENDS ON CONTINUED GROWTH OF THE PAINTLESS DENT REPAIR INDUSTRY. Expansion in the business of training of technicians for the Paintless Dent Repair Industry will depend upon continued growth of the Paintless Dent Repair industry itself. If for any reason the PDR industry does not expand, the need for the training of technicians in the industry will not increase and may, in fact, decline, as a result the demand for our services would be significantly reduced, thereby significantly affecting our sales and the success of our business. 2. IF ECONOMIC OR OTHER FACTORS NEGATIVELY AFFECT THE SMALL AND MEDIUM-SIZED BUSINESS SECTORS, OUR CUSTOMERS MAY BECOME UNWILLING OR UNABLE TO PURCHASE OUR SERVICES WHICH MAY CAUSE OUR REVENUETO DECLINE AND IMPAIR OUR ABILITY TO OPERATE PROFITABLY. Our target customers are small and medium-sized businesses and individuals wishing to enter into the PDR business. These potential customers are more likely to be significantly affected by economic downturns than larger, more established businesses. Additionally, these potential customers often have limited discretionary funds, which they may choose to spend on items other than our services. If small and medium-sized businesses experience economic hardship, they may be unwilling or unable to expend resources to engage our PDR-training services, which would negatively affect the overall demand for our services and products and could cause our revenue to decline. 3. OUR OPERATING RESULTS ARE DIFFICULT TO PREDICT AND FLUCTUATIONS IN OUR PERFORMANCE MAY RESULT IN VOLATILITY IN THE MARKET PRICE OF OUR COMMON STOCK. Due to our business model, the unpredictability of our operating results is difficult to quantify. We expect to experience fluctuations in our operating and financial results due to a number of factors, such as: ● our ability to increase the enrollment of new students, and satisfy our customers' requirements; ● possible changes in our pricing policies; ● the introduction of new services and products by us or our competitors; ● our ability to hire, train and retain members of our sales force; ● our ability to hire, train and retain instructors for out training programs; ● the rate of expansion and effectiveness of our sales force; ● general economic conditions which affect the market for non-mechanical automotive repair services if there is sustained economic downturn; ● additional investment in our services or operations; and ● our success in maintaining and adding strategic marketing relationships. 4. WE FACE GROWING COMPETITION. IF WE ARE UNABLE TO COMPETE SUCCESSFULLY, OUR BUSINESS WILL BE SERIOUSLY HARMED. The market for our training services is competitive and has relatively low barriers to entry. Our competitors vary in size and in the variety of services they offer. We encounter competition from a wide variety of other PDR training entities, both geographically close and distant. In addition, due to relatively low barriers to entry in our industry, we expect the intensity of competition to increase in the future from other established and emerging companies. Increased competition may result in price reductions, reduced gross margins, and loss of market share, any one of which could seriously harm our business. We also expect that competition will increase as a result of industry consolidations and formations of alliances among industry participants. 11 Moreover, many of our current competitors have significantly greater financial, technical, marketing and other resources, and greater brand recognition and, we believe, a larger installed base of customers. These competitors may be able to adapt more quickly to new or emerging technologies and changes in customer requirements. They may be able to devote greater resources to the promotion and sale of their services than we can. If we fail to compete successfully against current or future competitors, our revenue could increase less than anticipated, or even decline, and our business could be significantly harmed. 5. OUR FAILURE TO ESTABLISH NATIONAL BRAND AWARENESS TO THE DING KING TRAINING INSTITUTE, WITHIN A SHORT PERIOD OF TIME COULD COMPROMISE OUR ABILITY TO COMPETE AND TO GROW OUR BUSINESS. As a result of the anticipated increase in competition in our market, and the likelihood that some of this competition will come from companies with established brands, we believe brand name recognition and reputation will become increasingly important. Our planned strategy which includes relying significantly on third-party strategic marketing relationships to find new customers may impede our ability to build brand awareness, as our customers may mistakenly believe our services will be those of the parties with which we have strategic marketing relationships. If we do not continue to build brand awareness, we could be placed at a competitive disadvantage to companies whose brands are more recognizable than ours. 6. IF WE CANNOT ADAPT TO TECHNOLOGICAL ADVANCES OUR SERVICES MAY BECOME OBSOLETE AND OUR ABILITY TO COMPETE WOULD BE IMPAIRED. Changes in our industry could occur very rapidly, including changes in the way PDR is conducted. As a result, our services could become obsolete within a short time period. The introduction of competing methods/equipment employing new technologies and the evolution of new industry standards could render our existing equipment or services obsolete and unmarketable. To be successful, our services and equipment must keep pace with technological developments and evolving industry standards, address the ever-changing and increasingly sophisticated needs of our customers, and achieve market acceptance. If we are unable to develop new services or equipment, or enhancements to our services or equipment, on a timely and cost-effective basis, or if new services or equipment or enhancements do not achieve market acceptance, our business would be seriously harmed. 7. WE MAY NEED ADDITIONAL FINANCING TO SUPPORT OUR BUSINESS GROWTH. IF WE DO NOT OBTAIN THIS FINANCING, OUR GROWTH MAY BE IMPAIRED. We intend to continue to make investments to support our business growth and may require additional funds to respond to business challenges, including the need to develop new services or enhance our existing services, expand the geographic locations in which we offer our training services, enhance our operating infrastructure and acquire complementary businesses. In order to expand our business operations, we anticipate that we may have to raise additional funding, estimated to be up to $300,000 over the next 12 months to expand the number of training locations geographically, increase our sales and marketing efforts to increase the number of students and other possible expansion efforts. If we are not able to raise the capital necessary to fund our business expansion objectives, we may have to delay the implementation of our business plan. We do not currently have any arrangements for other financing. 8. IF WE ARE UNABLE TO OBTAIN KEY PERSONNEL OR RETAIN TODD SUDECK, THIS MAY COMPROMISE OUR ABILITY TO SUCCESSFULLY MANAGE OUR BUSINESS AND PURSUE OUR GROWTH STRATEGY. We depend on the services of our sole director and officer, Todd Sudeck, for the future success of our business, specifically, his sales and marketing services to prospective students and his long-term involvement in the training of qualified, non-mechanical automotive repair technicians. The loss of his services could have an adverse effect on our business, financial condition and results of operations. We do not carry any key personnel life insurance policies on Todd Sudeck and we do not have a contract for his services. 9. OUR SOLE OFFICER AND DIRECTOR OWNS CONTROLLING INTEREST IN OUR OUTSTANDING SHARES OF STOCK AND THEREFORE HAS CONTROL OVER ALL OF OUR CORPORATE DECISIONS. HE MAY MAKE BUSINESS DECISIONS THAT ARE DISADVANTAGEOUS TO OUR MINORITY SHAREHOLDERS. Todd Sudeck has a controlling interest in our shares of common stock. Accordingly, he will have significant influence in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations and the sale of all or substantially all of our assets, as well as the power to prevent or cause a change in control. The interests of Todd Sudeck may differ from the interests of the other investors and may result in corporate decisions that are disadvantageous to other shareholders. 10. WE WERE A "SHELL COMPANY" AND WE WERE REQUIRED TO PROVIDE CERTAIN INFORMATION TO THE PUBLIC PURSUANT TO THE EXCHANGE ACT. WE ARE RESPONSIBLE FOR THE ADEQUACY AND ACCURACY OF ALL OF OUR DISCLOSURES. THE FILING OF THIS AMENDMENT TO THE CURRENT REPORT DOES NOT FORECLOSE THE SECURITIES AND EXCHANGE COMMISSION FROM TAKING ANY ACTION WITH RESPECT TO OUR FILINGS. 12 The Securities and Exchange Commission adopted Rule 405 of the Securities Act and Rule 12b-2 of the Exchange Act which defines a shell company as a registrant that has no or nominal operations, and either (a) no or nominal assets; (b) assets consisting solely of cash and cash equivalents; or (c) assets consisting of any amount of cash and cash equivalents and nominal other assets. At the time that we acquired The Ding King Training Institute, Inc., we were a shell company. The rules prohibit shell companies from using a Form S-8 to register securities pursuant to employee compensation plans. However, the rules do not prevent us from registering securities pursuant to registration statements. Additionally, the rule regarding Form 8-K requires shell companies to provide more detailed disclosure upon completion of a transaction that causes it to cease being a shell company. We are required to file a Current Report on Form 8-K containing the information required pursuant to Regulation S-K and in a registration statement on Form 10, within four business days following completion of certain transactions. We are no longer a shell and we did not timely include the Form 10 information in the Current Report filed with Securities and Exchange Commission on November 6, 2013. This Amendment to the Current Report on Form 8-K filed on November 6, 2013 is intended to supply the required information. We have been advised that the Division of Enforcement has access to all information we have provided to the staff of the Division of Corporation Finance in connection with our filings with the Securities and Exchange Commission. The Securities and Exchange Commission adopted a new Rule 144 effective February 15, 2008, which makes resale of restricted securities by shareholders of a shell company more difficult. See discussion in Risk Factorstitled Shareholders who hold unregistered shares of our common stock are subject to resale restrictions pursuant to Rule 144, due to our status as a "shell company." 11. SHAREHOLDERS WHO HOLD UNREGISTERED SHARES OF OUR COMMON STOCK ARE SUBJECT TO RESALE RESTRICTIONS PURSUANT TO RULE 144, DUE TO OUR PRIOR STATUS AS A "SHELL COMPANY." Pursuant to Rule 144 of the Securities Act, we were a "shell company." As such, sales of our unregistered securities pursuant to Rule 144 are not able to be made until (1) we have ceased to be a "shell company; (2) we are subject to Section 13 or 15(d) of the Exchange Act and have filed all of our required periodic reports for at least the previous one year period prior to any sale pursuant to Rule 144; and a period of at least twelve months has elapsed from the date "Form 10 information" has been filed with the Commission reflecting the company's status as a non-"shell company." Because none of our non-registered securities can be sold pursuant to Rule 144, until at least one year after we cease to be a "shell company," any non-registered securities we sell in the future or issue to consultants or employees, in consideration for services rendered or for any other purpose will have no liquidity until and unless such securities are registered with the SEC and/or until a year after we cease to be a "shell company" and have complied with the other requirements of Rule 144, as described above. As a result, it may be harder for us to fund our operations and pay our consultants with our securities instead of cash. Furthermore, it will be harder for us to raise funding through the sale of debt or equity securities unless we agree to register such securities with the Securities and Exchange Commission, which could cause us to expend additional resources in the future. 12. THE COMPANY'S AUDITORS HAVE EXPRESSED DOUBTS AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. In the opinion of our auditors as reflected in their reports for the years ended September 30, 3013 and September 30, 2012, since we have a history of losses from operations, it raises substantial doubt about the Company's ability to continue as a going concern. There is no assurance that our auditors will not continue to express doubts on our ability to continue as a going concern. 13. TODD SUDECK HAS NO EXPERIENCE RELATED TO PUBLIC COMPANY MANAGEMENT. AS A RESULT, WE MAY BE UNABLE TO MANAGE OUR PUBLIC REPORTING REQUIREMENTS. Presently, our operations depend entirely on the efforts of our sole officer and director. While he has expertise with which we will rely upon to grow and manage our business operations, he has no experience related to public company management or as a principal accounting officer. Because of this, we may be unable to develop and manage our public reporting requirements. There is no assurance that we will overcome these obstacles. 14. INVESTORS WILL NOT RECEIVE DIVIDEND INCOME FROM AN INVESTMENT IN THE SHARES AND, AS A RESULT, THE PURCHASE OF THE SHARES SHOULD ONLY BE MADE BY AN INVESTOR WHO DOES NOT EXPECT A DIVIDEND RETURN ON THE INVESTMENT. We have never declared or paid a cash dividend on our shares nor will we in the foreseeable future. We currently intend to retain future earnings, if any, to finance the operation and expansion of our business. Accordingly, investors who anticipate the need for immediate income from their investments by way of cash dividends should refrain from purchasing any of our securities. As we do not intend to declare dividends in the future, you may never see a return on your investment and you indeed may lose your entire investment. 15. OUR SHARES OF COMMON STOCK ARE DEEMED TO BE "PENNY STOCK" WITH A POTENTIAL LIMITED TRADING MARKET. Our shares of common stock will, in all likelihood, be subject to the "penny stock rules" adopted pursuant to Section 15(g) of the Exchange Act. The penny stock rules apply to non-NASDAQ companies whose common stock trades at less than $5.00 per share or companies which have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). Such rules require, among other things, that brokers who trade "penny stock" to persons other than" established customers" complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote and other information under certain circumstances. Many brokers have decided not to trade "penny stock" because of the requirements of the penny stock rules and, as result, the number of broker-dealers willing to act as market makers in such securities is limited. In the event that we remain subject to the "penny stock rules" for any significant period, there may develop an adverse impact on the market, if any, for our securities. Because our securities are subject to the "penny stock rules," investors will find it more difficult to dispose of our securities. 13 16. FUTURE SALES OF RESTRICTED SHARES COULD DECREASE THE PRICE A WILLING BUYER WOULD PAY FOR SHARES OF OUR COMMON STOCK, COULD CAUSE OUR PRICE TO DECLINE AND COULD IMPAIR OUR ABILITY TO RAISE CAPITAL. Future sales of common stock by Todd Sudeck or other unregistered shares of stock under exemptions from registration or through a subsequent registered offering could materially adversely affect the market price of our common stock and could materially impair our future ability to raise capital through an offering of equity securities. We are unable to predict the effect, if any, that market sales of these shares, or the availability of these shares for future sale, will have on the prevailing market price of our common stock at any given time. 17. WE WILL INCUR PROFESSIONAL FEES IN CONNECTION WITH BEING A REPORTING COMPANY UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. The Company is subject to the reporting requirements of the Exchange Act and as such, we are required to file Form 10-Ks, Form 10-Qs and Form 8-Ks and other reports with the SEC. We will incur professional fees (i.e., attorney, auditors and filing agents) in connection with the preparation and filing of such reports and we currently anticipate such costs to range from $40,000 to $75,000 per year. If we are unable to file such reports, we will be delinquent in our filings which could adversely affect the marketability of our shares of common interest. 18. THE FAILURE TO COMPLY WITH THE INTERNAL CONTROL EVALUATION AND CERTIFICATION REQUIREMENTS OF SECTION -OXLEY ACT COULD HARM OUR OPERATIONS AND OUR ABILITY TO COMPLY WITH OUR PERIODIC REPORTING OBLIGATIONS. As a reporting company under the Exchange Act, we are required to comply with the internal control evaluation and certification requirements of Section 404 of the Sarbanes-Oxley Act of 2002. We are in the process of further determining whether our existing internal controls over financial reporting systems are compliant with Section 404. This process may divert internal resources and may take a significant amount of time, effort and expense to complete. If it is determined that we are not in compliance with Section 404, we may be required to implement new internal control procedures and reevaluate our financial reporting. We may experience higher than anticipated operating expenses as well as outside auditor fees during the implementation of these changes and thereafter. Further, we may need to hire qualified personnel or consultants in order for us to be compliant with Section 404. If we are unable to implement these changes effectively or efficiently, it could harm our operations, financial reporting or financial results and could result in our being unable to obtain an unqualified report on internal controls from our independent auditors, which could adversely affect our ability to comply with our periodic reporting obligations under the Exchange Act. Sales and Marketing Strategy GENERALLY Our objective is to become a leading provider of Automotive Appearance training services, including Paintless Dent Repair, throughout the United States. Key elements of our strategy include: Continuing to target the Small and Medium-Sized Businesses engaged in used car sales, auto body repairs, automobile lease returns and auto auctions as well as individuals interested in opening an Automotive Appearance business. We believe that these target markets offer us the best opportunity to continue building a leading national Automotive Appearance/PDR Training School. Developing or Acquiring Complementary Services and Technologies. As we market our Automotive Appearance/PDR training services we need to investigate and enter into strategic agreements to expand our business, whether through acquisitions, mergers or integrated marketing efforts through relationships with other vendors or contractors. Expanding our Distribution Channels. To sell our training services cost efficiently, we plan to establish strategic marketing relationships with organizations that have strong brand recognition with small and medium-sized businesses. SHARE OF MARKET The Automotive Appearance/PDR Training services market is an extremely competitive, fragmented and price-sensitive sector and it is difficult to determine our expected market share in this market. Because of the geographic constraints of being located solely in Southern California, we are forced to offer transportation and hotel accommodation package which increases the overall costs to our students. If we can offer our services at locations in other parts of the United States we will likely increase our market share and profit margins. However, we will most likely never be a majority market share holder due to the fragmentation of the market. COMPLIANCE WITH GOVERNMENT REGULATION We do not believe that any current government regulations will have a material impact on the way we conduct our business. RESEARCH AND DEVELOPMENT EXPENDITURES We have not incurred any other research or development expenditures since our incorporation. 14 EMPLOYEES As of the filing date hereof we have 2 full-time employees, including our sole officer and director, and 1 part-time employee. As our business develops, we expect to develop a compensation program for all of our personnel, subject to the approval by our Board of Directors. We further expect that the specific direction, emphasis and components of an executive compensation program will evolve. Factors that may affect our compensation policies include the hiring of full-time employees, converting any independent contractors to employees, our future revenue growth and profitability and the increasing complexity of our business operations. UNRESOLVED STAFF COMMENTS As of the date hereof, we had no unresolved staff comments from the Securities and Exchange Commission, except a request in a letter from the staff of the Securities and Exchange Commission, dated November 19, 2013, which requested the requisite Form 10 information, and a letter from the staff of the Securities Exchange Commission, dated December 18, 2013 which addressed certain parts of Amendment No. 2 to the Current Report on Form 8-K/A This Amendment No. 3 to Current Report is intended to provide that information. 2.Financial Information. Reference is made to the (i) Audited Financial Statements for the periods ended December 31, 2011 and December 31, 2012, (ii) Unaudited Financial Statements for the Nine month periods ended September 30, 2013 and (iii) Unaudited Pro-forma Financial Information as of September 30, 2013, identified as Exhibits 9.1, 9,2 and 9.3 hereto, respectively. 3.Properties. The Company presently maintains its executive offices, including its training facilities, in a leased facility in Costa Mesa, California. The facility consists of offices and a work area consisting of approximately 2,458 square feet. The current lease expires in July 2015 and is at a rate of $2,090.09 per month. The Company has an option to renew the lease for a two (2) year period with a monthly rental increase of $97.53 upon renewal. 4.Security Ownership of Certain Beneficial Owners and Management. The following table sets forth certain information, as of October 31, 2013, with respect to any person (including any "group", as that term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")) who is known to us to be the beneficial owner of more than five percent (5%) of any class of our voting securities, and as to those shares of our equity securities beneficially owned by each of our directors and executive officers and all of our directors and executive officers as a group. Unless otherwise specified in the table below, such information, other than information with respect to our directors and executive officers, is based on a review of statements filed with the Securities and Exchange commission (the "Commission") pursuant to Sections 13 (d), 13 (f), and 13 (g) of the Exchange Act with respect to our common stock. As of October, 31, 2013, there were 206,500,000 shares of our common stock outstanding. The number of shares of common stock beneficially owned by each person is determined under the rules of the Commission and the information is not necessarily indicative of beneficial ownership for any other purpose. Under such rules, beneficial ownership includes any shares as to which such person has sole or shared voting power or investment power and also any shares which the individual has the right to acquire within sixty (60) days after the date hereof, through the exercise of any stock option, warrant or other right. Unless otherwise indicated, each person has sole investment and voting power (or shares such power with his or her spouse) with respect to the shares set forth in the following table. The inclusion herein of any shares deemed beneficially owned does not constitute an admission of beneficial ownership of those shares. The table also shows the number of shares beneficially owned as of October 31, 2013 by each of our individual directors and executive officers, by our nominee directors and executive officers and by all our current directors and executive officers as a group. Name of Beneficial Owner (1) Common Stock Beneficially Owned Percentage of Common Stock Todd Sudeck 88.37 % Officers and Directors as a group 88.37 % (1) Beneficial Ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Shares of common stock subject to options, warrants, or convertible debt currently exercisable or convertible, or exercisable or convertible within 60 days of October 31, 2013 are deemed outstanding for computing the percentage of the person holding such option or warrant but are not deemed outstanding for computing the percentage of any other person. Percentages are based on a total of shares of common stock outstanding on October 31, 2013, and the shares issuable upon the exercise of options, warrants exercisable, and debt convertible on or within 60 days of October 31, 2013. 15 There are no arrangements, known to the Company, including any pledge by any person of securities of the Company or any of its parents, the operation of which may at a subsequent date result in a change in control of the Company. 5.Directors and Officers. The names of our directors and executive officers, their principal occupations, and the year in which each of our directors and executive officers initially joined the board of directors are set forth below. Name Age Position Todd Sudeck 48 CEO, Chairman, President, Secretary and CFO – appointed on June 7, 2013. Education and Business Experience Todd Sudeck, the Company's sole officer and director, has spent the last 20 years owning and operating The Ding King Training Institute, Inc. which became a wholly-owned subsidiary of the Company on October 31, 2013, and for which he serves as the sole officer and director. Historically, Mr. Sudeck has been involved in all aspects of the The Ding King Training Institute, Inc., including finance, sales, marketing and the entity's student business development program. None of our officers or directors, promoters or control persons have been involved in the past ten years in any of the following: Any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; Any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); Being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, or any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or Being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. 6.Executive Compensation. There are no current employment agreements between the Company and its executive officer or understandings regarding future compensation. Compensation Discussion and Analysis - Executive Officers Summary Compensation Table - Executive Officers (1) Name and principal position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Non-qualified Deferred Compensation Earnings All Other Compensation Total Todd Sudeck, CEO and $
